                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


KORRY L. ARDELL,

                   Petitioner,
           v.                                             Case No. 19-CV-_____

LANCE WIERSMA, Administrator.

                   Respondent.


                           MEMORANDUM IN SUPPORT OF
                       PETITION FOR WRIT OF HABEAS CORPUS

       Korry L. Ardell, petitioner in this action, by counsel, respectfully submits this
memorandum in support of his concurrently-filed petition for a writ of habeas corpus
pursuant to 28 U.S.C. §2254.1
                                    BACKGROUND AND
                                   STATEMENT OF FACTS

       This is a federal habeas petition under 28 U.S.C. §2254 by a person in custody
pursuant to a state court judgment of conviction.2 The petition claims violation of Ardell’s
constitutional rights to due process and the effective assistance of counsel under the Due
Process Clause of the Fourteenth Amendment to the United States Constitution.
       This case addresses the intersection between one’s First Amendment and statutory
rights to seek and communicate information “regarding any subject,” Wis. Stat. §940.32(4),
and Wisconsin’s stalking statute that seeks to protect individuals from fear-inducing
conduct “directed at” them. Wis. Stat. §940.32(2). Specifically, this case addresses whether


       1
               Because the state court record has not yet been filed in this court, references to the
state court appellate record will take the following form: (R__:__), with the “R__” reference
denoting the state appeal record document number and the following “:__” reference denoting the
page number of the document. References to the Attachments to Ardell’s §2254 Petition will take
the form: Attach.__.
       2
                Although Ardell was released from prison, he remains on extended supervision and
thus remains “in custody” for purposes of §2254. Jones v. Cunningham, 371 U.S. 236, 240-43 (1963)
(parole satisfies custody requirement).
and when Wisconsin’s stalking statute constitutionally applies to communications directed
not at the alleged victim, but at third parties. Here, those communications were emails
providing information to and requesting information from someone who had previously
worked with the alleged victim but had no ongoing relationship with her.
       The focus on this issue is aided by the fact that even the prosecutor at trial chose not
to dispute that the alleged victim’s own uncorroborated assertions of more prototypical
“stalking” behavior by Ardell (i.e., threatening calls, sitting outside her home, following
her to work) were unworthy of belief after independent witnesses and documentary
evidence disproved substantial portions of her claims and demonstrated that she had
attempted to suborn perjury against Ardell. (See R95:57, 86). For completeness, however,
Ardell will provide a full summary, including the complainant’s allegations that even the
trial prosecutor deemed unworthy of reliance.
       Procedural History and Relevant Trial Evidence
       The evidence at trial established the following:
       After a brief intimate relationship in 2007, Ardell and N.T. split up (R89:26; R92:43).
N.T. subsequently made a number of allegations about Ardell. When Ardell learned that
she had falsely accused him of burning down a home he owned, he sought information
relevant to her credibility so he could protect himself from her allegations (R92:46-48;
R93:23-24; R111:Exh.121). Ardell filed open records requests with the Division of Criminal
Investigation and, because N.T. was a Milwaukee Public Schools teacher (R89:17), with
M.P.S. (R89:18-22, 39-47; R92:51-57, 62-64; R100:Exhs.1-2, 4-7).
       Ardell testified that he believed that he needed to show cause for the open records
requests. He therefore included information that N.T. was involved in drug use and
prostitution and that she had made false assertions. (R92:50, 52).3 He also testified that he
believed the requests would remain confidential and he did not think they would get back
to N.T. (id.:49, 55). Only later did Ardell learn from M.P.S. and the attorney he hired to
pursue the M.P.S. open records request that N.T. would be informed of the requests



       3
              Ardell corroborated the prostitution claim with an online chat showing N.T.’s offer
to exchange sex with him for money (R92:43-46; R111:Exh.120).

                                               -2-
(R92:54; see id.:58-62; R111:Exh.123).
       At trial, N.T. claimed that the eight years she had known Ardell were “horror”
(R89:35). She claimed that he sat in front of her house and followed her to work many
times, although she chose not to report them at the time or to document more than a couple
of the alleged dates (id.:33-35, 67-69, 71; see also R90:90).
       N.T. claimed at trial that Ardell called and threatened her at home on May 23, 2013,
the day the circuit court dismissed his open records case against M.P.S. (R89:23-26, 32-33,
58, 63-64). N.T. then claimed that she saw Ardell parked in front of her house the following
morning and that he followed her to work around 7:30 a.m. (id.:63-64). Based on N.T.’s
allegations, her school principal at the time, Michelle Hagen, advised her to seek a
temporary restraining order, and she did so on May 24, 2013 (R89:32-35, 58, 60, 63-65).
       However, while unknown to the T.R.O. Court (see R92:81-82), N.T.’s phone records
showed that the blocked call she received on May 23 and claimed was from Ardell in fact
was from the City Attorney representing M.P.S. (R91:42-53; R107:Exhs.110-112). Moreover,
independent witnesses and supporting documents, also not part of the T.R.O. proceedings,
confirmed that Ardell was in Wausau overnight on May 23-24, 2013, and then working in
his dump truck rather than in front of N.T.’s home or following her to work in the
Milwaukee area (R90:114-20; R91:10-26, 57-68; R103:Exh.105; R105:Exh.107; R107:Exh. 113;
R111:Exhs.124-126, 128; see also R92:66-77).
       N.T. also told police that Ardell had been in front of her home in a maroon van on
or about July 30, 2014 (R90:89). However, independent witnesses and documentary
evidence placed Ardell in Green Lake working with his dump truck throughout the period
from July 28 through August 2, 2014 (R90:121-26; R91:27-40, 63-69; see R93:6-22;
R104:Exh.106; R106:Exh.109; R110:Exh.119; R111:Exh.132-134; R112:Exh.135; R113:Exhs.136-
137). Ardell also presented evidence and photographs showing that his maroon van had
been parked in his driveway, inoperable since July 2013 (R90:49-53; R92:106-07; R95:7-10;
R102:Exhs.101-104).
       Roger Myszka, a former tenant in N.T.’s duplex, testified that N.T. asked that he tell
the police that he saw Ardell in a maroon van outside the duplex, even though she knew
that was false. Although he initially complied with N.T.’s request to lie about Ardell,

                                               -3-
Myszka later rejected N.T.’s insistence that he stick with the false story. Instead, he called
the District Attorney, admitting that N.T. had put him up to telling the lie. (R90:104-13).
       Ardell sought assistance from law enforcement to investigate N.T.’s falsehoods
against him and sought to investigate on his own when his requests were ignored (R92:79-
81, 84-85; R111:Exh.129). In July 2014, after Hagen had left M.P.S. and was no longer N.T.’s
supervisor (R90:11, 18-19), Ardell sent her a series of emails at her new school in Fond du
Lac, requesting information regarding the decision to seek the T.R.O. and reflecting his
position that the evidence used to seek that T.R.O. was false (id.:11-17, 20-24; R92:85-91;
R100:Exhs. 9-13).
       Although Ardell testified that he did not want N.T. to know of his investigation and
did not intend that the emails be forwarded to her (R92:11, 93; R93:44),4 Hagen contacted
N.T. at some point and spoke with her about them (R90:16). However, Hagen did not
testify regarding the substance of those conversations (see id.) and N.T. did not testify
regarding the emails or their impact at all (see R88:17-78).
       Over defense objection that she was neither the alleged victim nor N.T.’s employer
or coworker at the time, Hagen was allowed to testify that Ardell’s threat of a lawsuit
against Hagen or publicity about her concerned her (R90:15, 27).
       At some point, Ardell also learned that N.T. had made allegations against Daniel
Fischer. Ardell made several calls to Fischer’s number in an unsuccessful attempt to speak
with him and learn whether she had made similar false allegations against him. Most calls
went unanswered, although Ardell once was able to leave a voicemail and once a message
with a relative. (R90:72-75; R92:96-97; R93:64-65; R101:Exh.16; R114:Exh.17).
       Although Ardell did not know it at the time (R92:95; R93:64), Fischer was the father
of N.T.’s child (R88:28-29), but no evidence was presented that the two were married or
maintained any current relationship. Likewise, no evidence suggested that Fischer or
anyone informed N.T. of Ardell’s attempts to contact Fischer. Fischer did not testify.
       The state also presented evidence that, in frustration over the failure of law



       4
            Indeed, Ardell testified that he intentionally avoided contacting relatives of N.T.
who he knew might contact her (R93:46).

                                              -4-
enforcement to investigate his claims that N.T. had falsely accused him, Ardell had left a
voicemail message for an assistant district attorney, ADA Westphal, asking how he could
get arrested in the hopes that would trigger such an investigation (R90:82-83; R114:Exh.18).
Again, no evidence suggested that anyone informed N.T. of Ardell’s voicemail.
       In closing arguments, the state effectively ignored N.T.’s own allegations of stalking
behavior (R95:57, 86) and likewise admitted that the open records requests alone would not
support conviction (id.:56). Instead, it focused entirely on the Hagen emails and the
attempt to contact Fischer as sufficient for conviction because they sought information
about N.T. (id.:54-59, 84-87).
       On November 5, 2015, the jury convicted Ardell of one count of stalking N.T. in
violation of Wis. Stat. §940.32(2) (R96:8).
       The circuit court denied Ardell’s written Motion to Set Aside Jury Verdict, while
noting he “might have appellate issues” (R97:2-6; see R45), and sentenced Ardell to two
years initial confinement, three years extended supervision, and a fine of $7,500 (R97:44-45).
       By post-conviction motion filed as part of his direct appeal, Ardell raised the same
challenges raised here, among others (R54). Following briefing (R59; R64), the circuit court
summarily adopted portions of the state’s opposition memorandum and denied the motion
without a hearing (R65; Attach. 5).
       On March 6, 2018, the Wisconsin Court of Appeals affirmed (Attach. 2). As relevant
here, that court rejected the plain meaning interpretations of every other court addressing
equivalent language and overlooked both Wisconsin statutory provisions contrary to its
holding and the First Amendment implications of its interpretation. Instead, that court
deemed the stalking statute’s requirement that conduct be “directed at” the alleged victim
satisfied by comments seeking or relaying information about the alleged victim to third
parties, regardless of whether the defendant intended the comments to be passed on to the
alleged victim or used to harass her. (Id. at 2, 12-15, 18-19). The court then overlooked some
of Ardell’s claims and grouped other jury instruction challenges as ineffectiveness claims
and denied them based on the absence of previous Wisconsin court decisions directly
supporting Ardell’s challenges (Id. at 18-20). On March 22, 2018, that court summarily
denied Ardell’s timely filed motion for reconsideration (Attach. 3).

                                              -5-
       On July 10, 2018, the Wisconsin Supreme Court denied Ardell’s timely filed petition
for review (Attach. 4).
       Ardell timely files his habeas petition pursuant to 28 U.S.C. §2254 concurrently with
this Supporting Memorandum.
                                  STANDARD OF REVIEW
       A prejudicial constitutional violation generally is not alone sufficient for habeas
relief. As amended by the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.
104, 110 Stat. 1214 (“AEDPA”), 28 U.S.C. §2254(d) provides that a habeas application “shall
not be granted” with respect to a claim the state courts adjudicated on the merits
       unless the adjudication of the claim –

              (1) resulted in a decision that was contrary to, or involved an unreasonable
              application of, clearly established Federal law, as determined by the
              Supreme Court; or

              (2) resulted in a decision that was based on an unreasonable determination
              of the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. §2254(d).
       The Seventh Circuit has explained those legal standards as follows:
       “[A] state court decision is ‘contrary to’ federal law if the state court either
       incorrectly laid out governing Supreme Court precedent, or, having identified the
       correct rule of law, decided a case differently than a materially factually
       indistinguishable Supreme Court case.” Conner v. McBride, 375 F.3d 643, 649 (7th
       Cir.2004), cert. denied, --- U.S. ----, 125 S.Ct. 1399, 161 L.Ed.2d 193 (2005). “An
       ‘unreasonable application’ of Supreme Court precedent occurs when ‘the state court
       identifies the correct governing legal rule... but unreasonably applies it to the facts
       of the particular state prisoner’s case’ or ‘if the state court either unreasonably
       extends a legal principle from [the Court's] precedent to a new context where it
       should not apply or unreasonably refuses to extend that principle to a new context
       where it should apply.’” Dixon v. Snyder, 266 F.3d 693, 700 (7th Cir.2001) (quoting
       Williams v. Taylor, 529 U.S. 362, 405, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000)). “Clearly
       established” Supreme Court precedent is “the holdings, as opposed to the dicta, of
       the [Supreme] Court’s decisions as of the time of the relevant state-court decision.”
       Lockyer v. Andrade, 538 U.S. 63, 71, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003).

Muth v. Frank, 412 F.3d 808, 813-14 (7th Cir. 2005) .
       That Court has construed this provision as requiring de novo review only of purely
legal questions to determine if the state court applied the correct Supreme Court standards


                                                 -6-
and “reasonableness” review regarding application of that precedent to the particular facts
of the case:
       Under these new standards, our review of state courts’ legal determinations
       continues to be de novo. So, too, does our review of mixed questions of law and fact.
       [Citations omitted]. Under the AEDPA, however, we must answer the more subtle
       question of whether the state court “unreasonably” applied clearly established
       federal law as the Supreme Court has determined it. Pitsonbarger v. Gramley, 103
       F.3d 1293, 1297-98 (7th Cir. 1996).

Hall v. Washington, 106 F.3d 742, 748 (7th Cir. 1997). The Hall Court went on to hold,
however, that the reasonableness standard is not a toothless one:
       The statutory “unreasonableness” standard allows the state court's conclusion to
       stand if it is one of several equally plausible outcomes. On the other hand, Congress
       would not have used the word “unreasonable” if it really meant that federal courts
       were to defer in all cases to the state court's decision. Some decisions will be at such
       tension with governing U.S. Supreme Court precedents, or so inadequately
       supported by the record, or so arbitrary, that a writ must issue.

Id. at 748-49. “Unreasonableness is judged by an objective standard.” Morgan v. Krenke, 232
F.3d 562, 565 (7th Cir. 2000).
       Under 28 U.S.C. §2254(d)(2), a federal court also may grant habeas relief to one in
custody in violation of the Constitution when the state court’s decision rests upon factual
determinations that are objectively unreasonable in light of the evidence presented in the
state court proceedings. Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). “A state court
decision that rests upon a determination of fact that lies against the clear weight of the
evidence is, by definition, a decision ‘so inadequately supported by the record’ as to be
arbitrary and therefore objectively unreasonable.” Ward v. Sternes, 334 F.3d 696, 704 (7th
Cir. 2003) (citations omitted). The Court also may find a state court factual determination
unreasonable where the state court failed to consider key aspects of the record. Miller-El,
537 U.S. at 346-47.
       AEDPA deference is limited to the “last reasoned opinion on the claim.” Woolley v.
Rednour, 702 F.3d 411, 421 (7th Cir. 2012) (quoting Ylst v. Nunnemaker, 501 U.S. 797, 803
(1991)). “Unless a state-court opinion adopts or incorporates the reasoning of a prior
opinion, ‘AEDPA generally requires federal courts to review one state decision.’” Id.
(citation omitted); see Thomas v. Clements, 789 F.3d 760, 766 (7th Cir.), rehearing denied, 797


                                                 -7-
F.3d 445 (2015), cert. denied, 136 S.Ct. 1454 (2016).
       The Supreme Court also has made clear, moreover, that deference to state court
decisions is limited to that expressly provided under §2254(d). Thus,
       [w]hen a state court’s adjudication of a claim is dependent on an antecedent
       unreasonable application of federal law, the requirement set forth in §2254(d)(1) is
       satisfied. A federal court must then resolve the claim without the deference AEDPA
       otherwise requires. [Citations omitted].

Panetti v. Quarterman, 551 U.S. 930, 953-54 (2007).
       Finally, the restrictive provisions of the AEDPA apply only to matters actually
decided on the merits by the relevant state court; matters not decided on the merits are
reviewed de novo. Rompilla v. Beard, 545 U.S. 374, 390 (2005) (de novo review where state
courts did not reach prejudice prong under Strickland v. Washington, 466 U.S. 668 (1984));
Wiggins v. Smith, 539 U.S. 510, 534 (2003)(same); Thomas, 789 F.3d at 766-67. “If the state
court did not reach the merits, §2254 does not apply and this court applies the general
habeas standard set forth at 28 U.S.C. §2243.” Muth, 412 F.3d at 814 (citation omitted).
                               SUMMARY OF ARGUMENT
       Korry Ardell stands convicted in Wisconsin state court and sentenced for emails to
a third party, seeking and providing information about the alleged victim. These are
actions protected by the First Amendment that private investigators, litigation attorneys,
and even police officers take every day and that the statute he was convicted of violating
specifically provides it “does not apply to.” Wis. Stat. §940.32(4).5
       The Wisconsin Court of Appeals, in the “last reasoned opinion” on Ardell’s claims,
Woolley, supra, nonetheless upheld Ardell’s conviction for stalking in violation of Wis. Stat.
§940.32(2). Dissatisfied with the plain meaning of the statutory language requiring that the
defendant “intentionally engage[d] in a course of conduct directed at”the alleged victim
and not merely at a third party, Wis. Stat. §940.32(2)(a), that court judicially amended the
statute to delete that constitutionally mandated scienter requirement. That court ignored

       5
               As noted previously, although the state presented evidence of other conduct
allegedly committed by Ardell (including allegations by the alleged victim herself that were
rebutted by her own phone records, multiple independent witnesses, and the fact that she had
solicited perjury from a prior tenant), it abandoned reliance on those claims at trial, focusing
instead solely on Ardell’s emails to Ms. Hagen. (See R95:57, 86).

                                               -8-
that plain meaning, the plain meaning interpretations of that relevant language by every
court found by either party to have interpreted it, and the statutory directive that it “does
not apply to . . . obtaining or communicating information regarding any subject . . .,” Wis.
Stat. §940.32(4). The court also overlooked the First Amendment implications of its actions.
Instead, the court unexpectedly and irrationally held a stalking charge may be based on the
defendant’s communications with third parties about the alleged victim without regard to
whether the defendant intended the substance of those communications to be relayed to
the alleged victim or used to harass him or her. (Attach. 2 at 10-15).
       The state court’s indefensible and unforeseeable interpretation of the statute’s plain
language denied Ardell his constitutional rights to notice and to a jury verdict beyond a
reasonable doubt on all facts necessary for conviction. Section I & I,B,2, infra.
       While the state courts are final arbiters of the meaning of their own criminal statutes,
Douglas v. City of Jeannette (Pennsylvania), 319 U.S. 157, 163 (1943), and alleged violations
of purely state law are not cognizable on federal habeas, Estelle v. McGuire, 502 U.S. 62, 67-
68 (1991), the state court’s interpretation of the stalking statute violated Ardell’s
constitutional rights, denied him a jury verdict on facts constitutionally required for
conviction, and entitles him to habeas relief vacating his conviction on at least two
grounds. First, conviction based on the retroactive application of an unjustified and
unforeseeable judicial amendment of a state criminal statute violates the constitutional
right to notice. E.g., Bouie v. City of Columbia, 378 U.S. 347, 354, 355 (1964). Section I,B,1,
infra. Second, absent circumstances not present here, criminalizing the act of seeking or
communicating information based on the content of that communication violates the core
values of the First Amendment. Sections I,B,2,b,ii & II, infra.
       Because AEDPA deference only applies to issues decided on the merits by the state
court, Rompilla, 545 U.S. at 390, review of these issues is de novo. The state court did not
address or decide whether its unforeseeable expansion of Wisconsin’s stalking statute
violated Ardell’s due process or free speech rights, ignoring the former claim and deeming
the latter procedurally defaulted due to trial counsel’s failure to raise the issue at trial
(Attach. 2 at 18). Because that court’s suggestion that trial counsel somehow forfeited
Ardell’s first amendment claim does not follow “firmly established and regularly followed

                                              -9-
state practice,” it does not bar relief here. E.g., Section I,C, infra.
       Ardell also is entitled to federal habeas relief because he was denied a jury verdict
beyond a reasonable doubt on two additional facts necessary for conviction. Specifically,
the instructions failed to require proof beyond a reasonable doubt of the additional
statutory requirements that Ardell:
       - acted with the subjective intent or purpose to cause a reasonable person serious
       emotional distress or fear of bodily harm, Wis. Stat. §940.32(2)(a); and
       - “know[] or should know that at least one of the acts that constitute the course of
       conduct will [rather than merely ‘could’] cause” the alleged victim serious emotion
       distress or reasonable fear of bodily injury, Wis. Stat. 940.32(2)(b).
See Section I,B,3, infra. No AEDPA deference applies because the state court overlooked
these claims and therefore did not decide them on their merits. Rompilla, 545 U.S. at 390.
       Finally, Ardell was denied the effective assistance of counsel to the extent this Court
believes that Attorney Eippert forfeited any of those claims by failing to make a proper
objection. Although likely moot since Ardell did not forfeit any of his substantive claims,
each of the claims raised here would have been obvious to an attorney in Eippert’s position
and necessarily would have supported the defense at trial.
       To the extent that the state appellate court actually decided Ardell’s ineffectiveness
claim, it applied a legal standard for deficient performance more restrictive than, and thus
contrary to, the case-by-case reasonableness analysis mandated by Strickland v. Washington,
466 U.S. 668 (1984). Specifically, that court applied an impermissible and unreasonable per
se standard, holding that counsel’s unreasonable failure to raise an objection nonetheless
cannot constitute deficient performance absent published authority supporting that
objection (Attach. 2 at 18-19). AEDPA deference accordingly does not apply. 28 U.S.C.
§2254(d)(1).
       The state did not seriously argue below that the identified constitutional violations
were harmless, and the Court of Appeals made no such finding. Accordingly, this Court
can give the state courts no deference on that point beyond that required by Brecht v.
Abrahamson, 507 U.S. 619, 622 (1993) (stating standard for harmless error on habeas review).
Given that Ardell’s defense to the third party communications allegations rested on his

                                               -10-
testimony that he did not intend his requests to be relayed to the alleged victim, and given
that his actions in fact are protected by the First Amendment, the violations here cannot
rationally be dismissed as harmless.
                                        ARGUMENT

I.     THE INSTRUCTIONS FAILED TO REQUIRE PROOF BEYOND A
       REASONABLE DOUBT OF ALL FACTS NECESSARY FOR CONVICTION,
       AND THAT ERROR JUSTIFIES HABEAS RELIEF

       Absent proper instructions, a lay jury cannot be expected to understand technical
legal principles or what findings it must make to justify a conviction. The jury was unable
to reach a constitutionally valid verdict because the instructions did not require it to find
all facts necessary for conviction beyond a reasonable doubt. Specifically, the instructions
did not require the jury to find, beyond a reasonable doubt or otherwise:
       1.     That Ardell’s communications with third parties must have been “directed
       at” N.T., i.e., that he either intended the substance of those communications to be
       relayed to her or used to harass her, and not merely be about her, Wis. Stat.
       §940.32(2)(a);
       2.     That Ardell’s course of conduct was pursued with the subjective intent or
       purpose that his actions would cause a reasonable person serious emotional distress
       or fear of bodily injury, id.; and
       3.     That Ardell knew or should have known that at least one of the acts
       constituting the course of conduct would [rather than merely ‘could’,] place [N.T.]
       in reasonable fear of bodily injury, Wis. Stat. §940.32(2)(b).6
       In a decision that was at best unforeseeable and indefensible by extant authority at
the time, the state court chose to write the first statutory requirement out of the stalking
statute and to apply that novel interpretation retroactively to Ardell in violation of his due
process right to notice. (Attach. 2 at 10-15). E.g., Marks v. United States, 430 U.S. 188 (1977);
Bouie v. City of Columbia, 378 U.S. 347 (1964). The state court neither addressed nor decided
Ardell’s due process/notice claim, nor did it address or decide the second and third


       6
              The substantive jury instructions on the stalking charge are found at R95:43-46.

                                              -11-
requirements identified by Ardell (see Attach. 2). AEDPA deference accordingly does not
apply and the constitutional issues are reviewed de novo. E.g., Rompilla, 545 U.S. at 390.
       A.     The Right to a Jury Verdict Beyond a Reasonable Doubt of All Facts
              Necessary for Conviction

       The Due Process Clause “protects the accused against conviction except upon proof
beyond a reasonable doubt of every fact necessary to constitute the crime with which he
is charged.” In re Winship, 397 U.S. 358, 364 (1970). The Sixth Amendment, as enforced
through the Fourteenth, generally mandates that the jury, rather than the judge, make that
determination. E.g., Sullivan v. Louisiana, 508 U.S. 275, 277 (1993); Apprendi v. New Jersey,
530 U.S. 466, 476 (2000).
       Accordingly, instructions which relieve the state of its burden of proving all facts
or elements necessary for conviction beyond a reasonable doubt violate due process. E.g.,
California v. Roy, 519 U.S. 2 (1996) (per curiam) (instruction which omitted necessary
element violated due process); Carella v. California, 491 U.S. 263, 265-66 (1989) (jury
instructions relieving state of burden of proving every element of charged offense beyond
reasonable doubt violate due process).
       B.     The Relevant Facts Necessary for Conviction
              1.     The relevant requirements for conviction under Wis. Stat. §940.32(2)
       As relevant here, Wis. Stat. §940.32(2) requires proof of the following for a
stalking conviction:
       (a) The actor intentionally engages in a course of conduct directed at a specific
       person that would cause a reasonable person under the same circumstances
       to suffer serious emotional distress or to fear bodily injury to or the death of
       himself or herself or a member of his or her family or household.
       (b) The actor knows or should know that at least one of the acts that
       constitute the course of conduct will cause the specific person to suffer
       serious emotional distress or place the specific person in reasonable fear of
       bodily injury to or the death of himself or herself or a member of his or her
       family or household.
       (c) The actor's acts cause the specific person to suffer serious emotional
       distress or induce fear in the specific person of bodily injury to or the death
       of himself or herself or a member of his or her family or household.
(Emphasis added).

                                             -12-
       Under Wis. Stat. §940.32(1)(a)7, the following may be considered as part of the
required “course of conduct directed at” the victim:
       7. Sending material by any means to the victim or, for the purpose of
       obtaining information about, disseminating information about, or
       communicating with the victim, to a member of the victim's family or
       household or an employer, coworker, or friend of the victim.
       While §940.32(1)7 refers to communications with certain third parties “for the
purpose of obtaining information about [or] disseminating information about [the alleged
victim,]” Wis. Stat. §940.32(4) clarifies that the stalking statute “does not apply” to, inter
alia, “[g]iving publicity to and obtaining or communicating information regarding any
subject. . ..” Wis. Stat. §940.32(4)(a)1 (emphasis added).
               2.     Failure properly to instruct on the “directed at” requirement
       Having effectively and justifiably conceded that N.T.’s own allegations were not
credible (R95:57, 86), the state instead focused its case on the theory that Ardell’s
communications with third parties, and specifically Michelle Hagen, were sufficient to
constitute stalking in violation of Wis. Stat. §940.32(2) (Id.:54-59, 84-87).7
       However, at the time of Ardell’s emails, the Wisconsin courts had yet to address the
interaction of communications with third parties and the statutory requirement that the
defendant “intentionally engage[d] in a course of conduct directed at a specific person . .
..” He had only the plain meaning of that and related statutory language, the uniform
interpretation of that language by other courts, and the Supreme Court’s interpretation of
the First Amendment on which to rely in assessing what he was allowed to do. As shown
below, none suggested that he could be prosecuted for emails with a third party seeking
or communicating information about an alleged victim absent an intent that the substance
of those third party emails either be relayed to the alleged victim or used to harass her.
       In approving the state’s theory and upholding Ardell’s conviction, the state court


       7
               The state also presented evidence regarding Ardell’s communications or attempted
communications with Daniel Fischer, ADA Westphal, and the M.P.S. However, there was no
evidence that N.T. was ever told of the communications with Fischer and Westphal, so those
communications could not have caused her fear as required by Wis. Stat. §940.32(2)(c), and neither
was a family member or coworker of N.T. as required by Wis. Stat. §940.32(1)(a)7. Finally, even the
state admitted that the open records requests to M.P.S. were not illegal (R95:56).

                                               -13-
of appeals relied on an unforeseeable interpretation of the “intentionally engage[d] in a
course of conduct directed at a specific person” language in Section 940.32(2) that conflicted
with the statutory language (ignoring or effectively writing certain language out of the
statute), with every other known appellate decision that has construed the plain meaning
of such language, with the statutory structure, and with the requirements of Wis. Stat.
§§939.23(3) & 940.32(4) and the First Amendment.                   The court then applied that
unforeseeable and indefensible interpretation retroactively to Ardell.
       Ardell is entitled to be judged based on the law as it existed at the time of his
actions, not based on a subsequent and unforeseeable expansion of the law. Again, while
state courts have final say on the meaning of their criminal statutes, e.g., Douglas v. City of
Jeannette, 319 U.S. at 163, the retroactive application of a judicial interpretation that is
unforeseeable and indefensible based on existing authority violates the constitutional right
to notice. E.g., Bouie, 378 U.S. at 354, 355. Accordingly, while a state courts’ novel or even
irrational interpretation may provide notice for purposes of future conduct, due process
prevents the novel interpretation of §940.32(2) from applying to Ardell’s past conduct.8
       Because the instructions reflected a new and unforeseeable interpretation of the law
rather than the law as it existed at the time of Ardell’s emails, they did not require proof
beyond a reasonable doubt of all facts necessary for his conviction. Because the state court
neither acknowledged nor decided Ardell’s due process notice claim, no AEDPA deference
is appropriate. Rompilla, 545 U.S. at 390.
                       a.      Applicable law – Due Process
        “[T]he ‘first essential of due process of law’ [is] that statutes must give people ‘of
common intelligence’ fair notice of what the law demands of them.” United States v. Davis,
139 S. Ct. 2319, 2325 (2019), quoting Connally v. General Constr. Co., 269 U.S. 385, 391, 46
S.Ct. 126, 70 L.Ed. 322 (1926); e.g., City of Chicago v. Morales, 527 U.S. 41, 56 (1999). That due
process requirement is violated where, as here, the defendant is entangled by an
unforeseeable judicial enlargement of the scope of a criminal statute. E.g., Marks v. United



       8
              Because it violates the First Amendment, however, that Constitutional provision
would prevent future applications of the state court’s interpretation. Sections I,B,2,b,ii & II, infra.

                                                 -14-
States, 430 U.S. 188 (1977).
       In Bouie v. City of Columbia, 378 U.S. 347 (1964), for instance, the Court reversed a
trespass conviction. The state statute there applied only to “entry upon the lands of
another . . . after notice . . . prohibiting such entry.” The state court, however, interpreted
the statute to apply as well to the defendants’ actions in remaining at a drug store lunch
counter after being told to leave, even though they entered the drug store legally and with
permission.
       This, the Supreme Court held, violated the due process right to fair notice.
       If a judicial construction of a criminal statute is “unexpected and indefensible by
       reference to the law which had been expressed prior to the conduct in issue,” it must
       not be given retroactive effect.
378 U.S. at 352 (citation omitted). Retroactive application of the state’s construction of its
statute violated this due process standard because it was so clearly at odds with the
statute’s plain language and was unsupported by prior decisions. Id. at 355-63.
       See also United States v. Lanier, 520 U.S. 259, 266 (1997) (“[D]ue process bars courts
from applying a novel construction of a criminal statute to conduct that neither the statute
nor any prior judicial decision has fairly disclosed to be within its scope”); Marks, supra
(due process precludes retroactive application of standards defining unprotected obscenity
in Miller v. California, 413 U.S. 15 (1973), to the extent those standards may impose criminal
liability for conduct not punishable under the previously controlling test); Douglas v. Buder,
412 U.S. 430, 432 (1973) (per curiam) (trial court's construction of the term “arrest” as
including a traffic citation, and application of that construction to defendant to revoke his
probation, was unforeseeable and thus violated due process); Rabe v. Washington, 405 U.S.
313, 316 (1972) (per curiam) (reversing conviction under state obscenity law because it did
“not giv[e] fair notice” that the location of the allegedly obscene exhibition was a vital
element of the offense). Compare Rogers v. Tennessee, 532 U.S. 451 (2001) (retroactive
abolition of common law “year and a day” rule was predictable and thus deemed not to
violate fair warning under circumstances presented).
                      b.       The state court’s interpretation of Wis. Stat. §940.32(2) was
                               neither foreseeable given the statute’s language and First
                               Amendment standards nor defensible under prior authority


                                               -15-
       A state court’s interpretation of a state statute generally is not subject to federal
habeas review. Estelle, supra. However, because the due process issue here turns on
whether the state court interpretation of §940.32(2) was “an unforeseeable and retroactive
judicial expansion” of the statutory language, review of that language and the state court’s
rationale is necessary to consideration of the due process claim. See, e.g., Bouie, 378 U.S. at
355-63 (Court reviewed at length the validity of the state court’s construction of the state
criminal statute, in terms of both the statute’s language and prior authority interpreting
that statute).
       Here, as in Bouie and the other decisions noted supra, due process bars retroactive
application to Ardell of an interpretation of §940.32 that effectively reads the “intentionally
. . . directed at a specific person” requirement and §940.32(4) out of the statute by
permitting communications with third parties about the alleged victim to be considered a
part of the required “course of conduct” absent proof that the defendant intended the
communications to be relayed to the alleged victim or used to harass her. Such an
interpretation was wholly unforeseeable given the plain meaning of the statutory language,
the uniform interpretation of that language elsewhere, the purpose of the statute, the
express provision of §940.32(4) that actions such as Ardell’s are not covered by the statute,
and the Constitutional limitations on content-based restrictions on pure speech.
                             i.     The state court’s interpretation
       The state court of appeals held that, for the defendant’s contacts with third parties
to be considered part of the “course of conduct directed at” the alleged victim, it is not
necessary that the defendant intended that the substance of those third party
communications be relayed to or used to harass the alleged victim. (Attach. 2 at 10-15, 19-
20). Indeed, that court interpreted the statute as requiring no actual or intended contact
with the alleged victim at all. Instead, the court noted that the phrase “directed at” was not
defined in the statute and turned to a dictionary and substituted “to engage in or launch
hostilely” or to “focus on” for the statutory language (id. at 12-13 (citation omitted)).
Positing that communications with a third party can be “launch[ed] hostilely” or “focus”
on the alleged victim without regard to the defendant’s intended or actual contact with him
or her, the court concluded that proof of that intended or actual contact was not required.

                                             -16-
Id. at 12-15, 18-19.
                             ii.    The state court’s interpretation was neither
                                    foreseeable nor defensible based on the statutory
                                    language or authority at the time
       For several reasons, the state court’s deletion of the statutory requirement of
subjective intent on the part of the defendant was neither foreseeable nor defensible based
on the plain language of the statute nor authority at the time.
       The statutory language.– The language of the statute expressly requires both that
the course of conduct be “directed at” the alleged victim and that the defendant intend that
result. Like the broader formulation, “directed toward,” the plain meaning of “directed at”
as used in §940.32(2) is that the conduct must be targeted or aimed at the alleged victim,
and not at a third party. See generally Leonard v. State, 2015 WI App 57, ¶¶26-31, 364
Wis.2d 491, 868 N.W.2d 186 (Defendant’s act of kicking of a door in his wife’s presence not
necessarily “directed at” his wife “in the sense that it was part of a course of conduct
directed at frightening and intimidating her.”).
       The statutory definition of “course of conduct” bears this out. Wis. Stat. §940.32(1)(a)
defines “course of conduct” in terms of specific actions, all of which directly or indirectly
involve actual or intended contacts with or communications to the alleged victim. Given
the reason for the statute, that makes sense; although overlooked by the state court, actions
or communications that are not relayed to or used to harass the alleged victim cannot cause
the actual emotional distress or fear required for conviction under Wis. Stat. §940.32(2)(c).
       The plain meaning of the statute similarly must take into account the statutory
requirement that “the actor intentionally engage[d] in a course of conduct directed at a
specific person that would cause a reasonable person under the same circumstances to
suffer serious emotional distress or to fear bodily injury” etc. Wis. Stat. §940.32(2)(a). Of
course, communications with third parties cannot cause such distress or fear unless the
“reasonable person” is aware of them or impacted because of them.
       The state court disregarded the impact of this latter intent element, claiming that
Ardell’s argument “conflates the requirement that he ‘intentionally engaged in a course of
conduct’ with the requirement that the course of conduct be ‘directed at’ N. The


                                             -17-
requirements are distinct.” (Attach. 2 at 14-15).
       That assertion is unforeseeable and indefensible, and indeed quite extraordinary
given controlling law. Although overlooked by the state court, Wis. Stat. §939.23(3) defines
“intentionally” as meaning exactly what Ardell claimed it meant:
       that the actor either has a purpose to do the thing or cause the result specified, or
       is aware that his or her conduct is practically certain to cause that result.
       Because the requirements that the course of conduct be “directed at” the alleged
victim” and cause fear in a reasonable person follow the term “intentionally” and are part
of the “result specified,” the plain language of §940.32(2) thus required that Ardell had the
subjective intent to both direct his actions at the alleged victim and cause such fear or knew
his emails to Hagen were practically certain to result. See Wis. Stat. §939.23(3):
       In addition, . . . the actor must have knowledge of those facts which are necessary
       to make his or her conduct criminal and which are set forth after the word
       “intentionally.”
       Moreover, context is critical. The statute addresses only conduct intentionally
directed at the alleged victim, not mere attention, thoughts, emotions, and the like.
Accordingly, while it may be said that focusing one’s thoughts or attention on someone is
the same as “directing one’s thoughts” on them in the manner suggested by the state court,
that plainly is not what the legislature had in mind. Under the state court’s novel
interpretation, any conduct “focusing on” or “launched hostilely against” the alleged
victim – such as looking up newspaper articles or conducting legal research or a Google
search – could be criminalized as “stalking.” Statutes in Wisconsin must be construed to
avoid such absurd results. State ex rel. Kalal v. Circuit Court for Dane County, 2004 WI 58,
¶46, 271 Wis. 2d 633, 681 N.W.2d 110.
       The legislative history.– The legislative history reinforces the plain language of the
statute that it only applies to actions “directed at” the alleged victim, not to tangential
actions involving third parties that are not intended to be communicated to or impact the
alleged victim. Wisconsin’s stalking statute originally was based on the National Institute
of Justice’s 1993 Project to Develop a Model Anti-Stalking Code for the States. State v.
Warbelton, 2009 WI 6, ¶35, 315 Wis.2d 253, 759 N.W.2d 557. As noted by the state court, the
purpose of the law is to “protect[] victims from ‘obsessive, unpredictable, and violent’


                                               -18-
acts,” (Attach. 2 at 17, quoting Warbelton 2009 WI 6, ¶¶35-37). However, merely requesting
information from or providing it to third parties cannot remotely have that effect absent
an intent that they harass or relay the message to the alleged victim.
         Uniform Interpretation by Other Courts.– Like §940.32(2), the Model Code required
that the defendant, inter alia, “engage[d] in a course of conduct directed at a specific person
.   .   ..”).   Model     Anti·Stalking    Code      for   the   States,   §2(a)   Available   at
https://www.ncjrs.gov/pdffiles1/Digitization/144477NCJRS.pdf
         Not surprisingly, therefore, many other states’ stalking or harassment statutes
employ similar language. The decisions from those states uniformly require that the
defendant’s actions target the alleged victim to be included within the plain meaning of the
prohibited “course of conduct directed at a specific person.” Actions merely intended to
obtain information about the alleged victim from or to provide such information to third
parties do not qualify absent proof that the defendant either intended such requests or
information to be passed on to the alleged victim or intended the third party to harass the
alleged victim based on the information.
         That uniformity of interpretation confirms the unforeseeability of the Wisconsin
court’s interpretation below. For instance, in Chan v. Ellis, 770 S.E.2d 851 (Ga. 2015), the
Georgia Supreme Court reversed a permanent injunction against a website owner who had
posted disparaging claims about a poet, on the grounds that the posts were not “directed
at” or “directed to” the poet: “That a communication is about a particular person does not
mean necessarily that it is directed at that person. . . .” Id. at 854.
         Similar to Wisconsin’s, Florida’s stalking statute requires that the prohibited acts be
“directed at a specific person.” Fla. Stat. §784.048(2). In Curry v. State, 811 So.2d 736, 741
(Fla. App. 2002), the Court held that “stalking” under this statute “retains the concept of
some type of contact, whether it is verbal, direct, or indirect, between the stalker and the
victim.” In Chevaldina v. R.K./FL Management, Inc., 133 So.3d 1086 (Fla. App. 2014), the
Court reversed a preliminary injunction, finding that derogatory internet blog posts about
a person were not “directed at” that person under the terms of the stalking statute. Id. at
1091-92. In Scott v. Blum, 191 So.3d 502 (Fla. App. 2016), the same court overturned an
injunction for protection from cyberstalking on the grounds that Scott’s repeated emailing

                                              -19-
and derogatory posts and comments about Blum to other members of a professional
organization both men belonged to did not constitute a course of action “directed at” Blum.
Id. at 504-05. See also David v. Textor, 189 So.3d 871, 875 (Fla. App. 2016) (overturning
cyberstalking injunction on grounds that David’s email to other business associates of
Textor and posts on social media with links to articles about Textor were not a course of
action “directed at” Textor because “where comments are made on an electronic medium
to be read by others, they cannot be said to be directed to a particular person”).
       Massachusetts has a similar stalking or “criminal harassment” statute that requires,
among other things, a series of acts “directed at a specific person.” Mass. G.L. c.265,
§43A(a). In Commonwealth v. Welch, 825 N.E.2d 1005 (Mass. 2005), abrogated on other
grounds, O’Brien v. Borowski, 961 N.E.2d 547 (Mass. 2012), the Massachusetts Supreme Court
held that “this provision, by its plain terms, requires the Commonwealth to establish, at the
very least, that the defendant intended to target the victim with the harassing conduct . .
..” 825 N.E.2d at 1014 (emphasis added).
       The Court went on to hold that neither the defendant’s disparaging comments to a
third party about the complainants nor her yelling about them while in her own apartment
were “directed at” the complainants even though they overheard the comments. Id. at 115-
16. “[T]he record does not establish that the defendant intended the statements to be heard
by Robichau or Brienza, nor that she should have known that the statements would be
heard by them.” Id.9
       Arizona, too, has a statute authorizing injunctions against “harassment,” which is
defined to require, inter alia, that the defendant committed a series of acts “that is directed
at a specific person.” Ariz. R. S. §§12-1809(E) & (R). In LaFaro v. Cahill, 56 P.3d 56 (Ariz.
2002), the Arizona Supreme Court held that the acts, to be considered, must be directed at
the alleged victim; merely talking about the victim with a third party is not enough. Id. at
59-60 (footnote omitted).



       9
                Compare Commonwealth v. Johnson, 21 N.E.3d 937, 948 (Mass. 2014) (posting false
Craig’s List ads causing unwitting third parties to contact and harass victim was conduct “directed
at” victim, “the equivalent of the defendants recruiting others to harass the victims and the victims
alone”).

                                                -20-
       These decisions, all addressing the same language at issue here, and all but one
addressing electronic communications like Ardell’s, uniformly confirm the plain meaning
of the statutory requirement that the relevant “course of action” be “directed at a specific
person,” in this case, N.T. Communications or conduct involving third parties and not
intended to be transmitted to or used to harass the alleged victim do not legally qualify
under the plain meaning of the statutory language.
       Actions by other states uniformly interpreting the same statutory language are
relevant to whether Wisconsin’s contrary interpretation is “unexpected and indefensible
by reference to the law as it then existed” at the time of Ardell’s conduct. Rogers v.
Tennessee, 532 U.S. 451, 463-64 (2001). Although the court below deemed these decisions
non-controlling and sought to distinguish them on the grounds that they involved digital
communications while Ardell’s communications involved email, its main objection was to
their uniform recognition that, as Ardell argued, the plain meaning of the stalking language
at issue here requires an intent that the substance of the communications be relayed to the
alleged victim. (Attach. 2 at 13-14).
       Wis. Stat. §940.32(4).– Although overlooked by the state court, Wis. Stat. §940.32(4)
provides that the stalking statute “does not apply” to conduct protected by the First
Amendment, and specifically identifies exactly the conduct Ardell was accused of –
“[g]iving publicity to and obtaining or communicating information regarding any subject.
. .” – as protected. Wis. Stat. §940.32(4)(a)1.
       The notice requirement of due process prevents a state from criminalizing that
which the statute itself, as here, appears to permit. United States v. Cardiff, 344 U.S. 174,
176–77 (1952) (“We cannot sanction taking a man by the heels for refusing to grant the
permission which this Act on its face apparently gave him the right to withhold. That
would be making an act criminal without fair and effective notice.”).
       Free Speech Rights.– Although overlooked by the state court, “a statute . . . which
makes criminal a form of pure speech, must be interpreted with the commands of the First
Amendment clearly in mind.” Watts v. United States, 394 U.S. 705, 707 (1969); e.g., United
States v. X–Citement Video, Inc., 513 U.S. 64 (1994) (construing mens rea element re age into
child pornography statute to protect its constitutionality).

                                             -21-
       Criminalizing communications conducted with third parties for purposes of
obtaining or communicating information about the alleged victim violates the defendant’s
First Amendment rights absent an intent that they be communicated to the alleged victim
or encourage harassment of the alleged victim. See R.A.V. v. St. Paul, 505 U.S. 377, 387
(1992) (The states generally may not proscribe speech based on its content).
       It is the intended recipient of the communication, not its substance, that
distinguishes protected from unprotected in this context. Compare Organization for a Better
Austin v. Keefe, 402 U.S. 415 (1971) (First Amendment bars enjoining defendants from
distributing leaflets that criticized Keefe’s business practices in Keefe’s neighborhood), with
Rowan v. U.S. Post Office Dep’t, 397 U.S. 728, 737, 738 (1970) (no First Amendment right to
press even good ideas on individual who asks to be left alone). The requirement of direct
or indirect contact or intended contact between the defendant and the alleged victim thus
is necessary both to protect the statute from Constitutional challenge, see, e.g., Welch, 825
N.E.2d at 1018-19, and to harmonize the statute with the express exception under
§940.32(4)(a).
       The state court’s interpretation criminalizing communications that are about the
alleged victim but that the defendant does not intend to be communicated to the alleged
victim or to cause others to harass the alleged victim thus does exactly what the First
Amendment prohibits. People v. Relerford, 104 N.E.3d 341 (Ill. 2017) (Stalking statute facially
unconstitutional to extent it criminalizes communications “about” alleged victim).
       While the Supreme Court has recognized certain categorical exceptions to this rule,
such as “fighting words,” Chaplinsky v. New Hampshire, 315 U.S. 568 (1942), and “true
threats,” Watts, supra, neither applies to communications with third parties that the
defendant did not intend to be communicated to the alleged victim.
       “Fighting words” require direct personal insult to the immediate hearer. Welch, 825
N.E.2d at 1019, citing Cohen v. California, 403 U.S. 15, 20 (1971). Nor can comments to a
third party about the alleged victim satisfy the test for a “true threat” absent proof and a
jury finding that the defendant intended that the comments be relayed to the alleged
victim. A “true threat” is defined in terms of its impact on “the listener,” not some other
alleged victim who is neither present to hear the alleged threat nor the intended recipient.

                                             -22-
See, e.g., State v. Perkins, 2001 WI 46, ¶29, 243 Wis.2d 141, 626 N.W.2d 762.
       The Legislature intended – indeed, directed – that the statute not be interpreted to
infringe on the rights of individuals, like Ardell, to seek out and disseminate information
“regarding any subject” merely because, as alleged here, it relates to an alleged victim. Wis.
Stat. §940.32(4). The state court’s expansion of §940.32 to criminalize inquiries of, and
dissemination of information to, third parties absent any intent that they be relayed to the
alleged victim violates that intent and risks criminalizing much of the zealous advocacy
required of private investigators, litigation attorneys, and even police officers. Such
investigations, intended to ferret out fraud, perjury, and the like, are constitutionally
protected yet could be deemed intimidating or threatening, or harassing by the target of
the investigation.
       The state court overlooked that point, citing exactly such protected investigation as
justifying its expansion of the statute:
       The purpose of the July 4 email was to tell the principal about N. making false
       statements and obtaining restraining orders against Ardell on false grounds. The
       purpose of the July 23 email was to find out whether N. had been encouraged by the
       principal to petition for the injunction; it referred to a prior phone call when Ardell
       had asked the principal the same question.
(Attach. 2 at 15; see also id. at 19-20 (“The statute’s plain language criminalizes sending
material for those purposes—obtaining information about and disseminating information
about—as well as “communicating with the victim.” The emails to the principal had both
of those purposes.”).
       That state court also overlooked the fact that, because its interpretation implicates
First Amendment rights, the state had the burden of proving beyond a reasonable doubt
that the application is constitutional. E.g., United States v. Playboy Entm't Grp., Inc., 529 U.S.
803, 816 (2000). Yet, the state effectively conceded, by choosing not to dispute Ardell’s
argument on the issue in state court, see State’s Court of Appeals Brief, that removing the
requirement that the defendant intended his or her communications with third parties be
relayed to the alleged victim cannot satisfy that burden. Charolais Breeding Ranches, Ltd. v.
FPC Sec. Corp., 90 Wis.2d 97, 108-09, 279 N.W.2d 493 (Ct. App. 1979) (that not disputed is
deemed conceded).


                                                -23-
       The stalking statute cannot constitutionally (or consistently with §940.32(4)) be
applied to a defendant’s statements to a third party about the alleged victim absent a jury
verdict beyond a reasonable doubt that the defendant intended the substance to be
communicated to or to cause harassment of the alleged victim. The state court’s decision
doing just that thus was unforeseeable and indefensible by reference to existing authority,
and thus cannot be applied retroactively to Ardell consistent with due process. Bouie,
supra. He accordingly was denied his right to a jury verdict on all facts necessary for
conviction under the plain meaning of the statute and is entitled to a new trial.
              3.      Failure to instruct on the subjective intent and knowledge
                      requirements
       The state court neither acknowledged nor addressed Ardell’s additional claim that,
even separate from the failure of the state’s legal theory, the instructions failed to require
a jury finding beyond a reasonable doubt of all facts necessary for conviction because they
failed to require such proof that Ardell had (1) the subjective intent or purpose that his
actions would cause a reasonable person serious distress or fear of bodily injury, as
required by Wis. Stat. §940.32(2)(a), and (2) knowledge that his actions would cause N.T.
serious distress or reasonable fear of bodily injury, as required by Wis. Stat. §940.32(2)(b).
See Ardell’s Court of Appeals Brief at 26-27.
       Wis. Stat. §940.32(2)(a) requires that “the actor intentionally engage[d] in a course of
conduct directed at a specific person that would cause a reasonable person under the same
circumstances to . . . fear bodily injury,” etc. (Emphasis added). As noted previously, Wis.
Stat. §939.23(3) defines “intentionally” as meaning
       that the actor either has a purpose to do the thing or cause the result specified, or
       is aware that his or her conduct is practically certain to cause that result.
It also requires that the “actor must have knowledge of those facts which are necessary to
make his or her conduct criminal and which are set forth after the word ‘intentionally.’”
Wis. Stat. §939.23(3).
       Because this causation of fear requirement follows the term “intentionally” and is
part of the “result specified,” the statute thus requires that Ardell had the subjective intent
to cause such fear or knew it was practically certain to result. Yet, no instruction required
such subjective intent or knowledge of practical certainty on Ardell’s part. (See R95:43-46).

                                               -24-
       A finding of negligence, i.e., that Ardell “knew or should have known that at least one
of the acts constituting the course of conduct could place [N.T.] in reasonable fear of bodily
injury . . .” (R95:45 (emphasis added)), is not the same as the statutory requirement that
Ardell either intended that the course of conduct have that effect or knew that his actions
would to a practical certainty cause that result.
       Likewise, the instruction’s “could cause” language does not even conform to the
separate statutory requirement that the defendant know or should know that his actions
“will cause” such fear. Wis. Stat. §940.32(2)(b).        “Could cause” references a mere
possibility, while “will cause” requires a particular consequence. As such, the instructions
unconstitutionally failed to require a jury finding beyond a reasonable doubt of all facts
necessary for conviction. E.g., Roy, supra.
       C.      Ardell Did Not Forfeit His Right to a Jury Verdict Beyond a Reasonable
               Doubt on All Facts Necessary for Conviction
       The state court suggests that Ardell forfeited his right to a jury verdict beyond a
reasonable doubt on all facts necessary for conviction because the arguments regarding the
“directed at” requirement and the First Amendment “were not made at the circuit
court.”(Attach. 2 at 18). The court is wrong, Ardell did raise his claims in his post-
conviction motion in the circuit court (R54). Presumably, the court meant that Ardell
forfeited objection by not objecting to the instructions at trial.
       If so, that court once again overlooks controlling Wisconsin law. Although the
failure to object generally is deemed a forfeiture of the right to challenge defective jury
instructions, Wis. Stat. §805.13; see State v. Schumacher, 144 Wis.2d 388, 398-99, 424 N.W.2d
672, 676 (1988), the failure to instruct on a necessary element of the offense in effect
constitutes a directed verdict on that element. Accordingly, any waiver or forfeiture of the
right to a jury verdict on all facts necessary for conviction must be made during the court's
personal colloquy with the defendant demonstrating his knowledge of that right and that
his actions would waive it. E.g., State v. Smith, 2012 WI 91, ¶¶52-57, 342 Wis.2d 710, 817
N.W.2d 410; State v. Hauk, 2002 WI App 226; ¶34, 257 Wis.2d 579, 652 N.W.2d 393, citing
State v. Livingston, 159 Wis.2d 561, 569, 464 N.W.2d 839 (1991).
       Because Ardell neither personally waived his right to a verdict beyond a reasonable


                                              -25-
doubt of all facts necessary for conviction nor demonstrated any knowledge that the
instructions would deny him that right, counsel’s failure to object to the errors did not
forfeit his right to challenge them. E.g., Smith, supra. Because the state court’s “forfeiture”
holding conflicts with decisions such as Smith, it does not represent the type of “firmly
established and regularly followed state practice” (being neither) that may be interposed
by a state to prevent subsequent federal review of a federal constitutional claim. E.g., James
v. Kentucky, 466 U.S. 341, 348-51 (1984).
II.    BY FAILING TO REQUIRE THAT ARDELL INTENDED HIS
       COMMUNICATIONS WITH THIRD PARTIES TO IMPACT THE ALLEGED
       VICTIM BY BEING RELAYED TO HER OR USED TO HARASS HER, THE
       INSTRUCTIONS PERMITTED CONVICTION FOR CONSTITUTIONALLY
       PROTECTED SPEECH AND JUSTIFIES HABEAS RELIEF
       As already demonstrated, see Section I,B,2,b,ii, supra, the state court’s interpretation
of the Wisconsin stalking statute as it applies to communications with third parties violates
the First Amendment by permitting conviction for constitutionally protected
communications without requiring the intent minimally necessary to criminalize such
conduct (i.e., that the communications impact the alleged victim by being relayed to her
or used to harass her). The state court failed to decide this issue on its merits as well,
wrongly believing that counsel’s failure to object to the instructions’ failure to require a jury
finding beyond a reasonable doubt of all facts necessary for conviction “forfeited” the issue.
(Attach. 2 at 18). See Section I,C, supra. This issue thus is reviewed de novo without deference
under AEDPA. Rompilla, 545 U.S. at 390.
       Having already demonstrated that the instructions as given permitted conviction
for constitutionally protected communications and that the state court’s “forfeiture”
holding does not rest on a “firmly established and regularly followed state practice,” it is
not necessary for Ardell to repeat those showings here.
III.   ANY FORFEITURE OF ARDELL’S CHALLENGE TO THE DENIAL OF HIS
       RIGHT TO A JURY VERDICT BEYOND A REASONABLE DOUBT ON ALL
       FACTS NECESSARY FOR CONVICTION DENIED HIM THE EFFECTIVE
       ASSISTANCE OF COUNSEL AND JUSTIFIES HABEAS RELIEF
       Because Ardell did not personally waive his right to a jury verdict beyond a
reasonable doubt on all facts necessary for conviction, Wisconsin law provides that he did


                                              -26-
not forfeit that right. E.g., Smith, supra. The state court here accordingly did not rely upon
a “firmly established and regularly followed state practice” in concluding that Ardell
forfeited that right. Should this Court nonetheless somehow conclude that Ardell forfeited
his right to a jury verdict beyond a reasonable doubt on all facts necessary for conviction,
then trial counsel’s failure to object denied Ardell the effective assistance of counsel.
       A defendant raising ineffectiveness must show first “that counsel’s performance was
deficient” and second that “the deficient performance prejudiced the defense.” Strickland
v. Washington, 466 U.S. 668, 687 (1984).
       Deficient performance occurs when “counsel’s representation fell below an objective
standard of reasonableness” on the specific facts of the case. Strickland, 466 U.S. at 688.
Strickland’s deficiency prong is met when counsel’s failures resulted from oversight rather
than a reasoned defense strategy. See, e.g., Wiggins v. Smith, 539 U.S. 510, 534 (2003).
       Although Wisconsin courts have suggested that reasonable counsel only objects
when the law is clear, e.g., State v. Jackson, 2011 WI App 63, ¶10, 333 Wis.2d 665, 799 N.W.2d
461, that irrational and arbitrary restriction conflicts with the case-by-case reasonableness
analysis mandated by Strickland and overlooks the myriad of means in which counsel can
act unreasonably under that analysis even when the law is unsettled.
       The state courts’ per se rule originally derived from the recognition in State v. Hubert,
181 Wis. 2d 333, 341, 510 N.W.2d 799 (Ct. App. 1993), that “[w]e would hold defense
attorneys to an impossible burden were we to require total and complete knowledge of all
aspects of reported criminal law, no matter how obscure.” Over time, however, that
common sense notion based on the facts of the particular case morphed into the irrational
per se rule relied upon by the court below that, “[w]hen the law is unsettled, the failure to
raise an issue is objectively reasonable and therefore not deficient performance.” Jackson,
2011 WI App 63, ¶10 (Attach. 2 at 3 fn.2, 18-19).
       Strickland’s case-by-case analysis for assessing the reasonableness of counsel’s
actions is necessarily controlling here. The state court’s per se rule renders the
circumstances surrounding counsel’s actions irrelevant and thus necessarily conflicts with
(or represents an unreasonable application of) that standard. The state court’s decision
accordingly is not entitled to deference under AEDPA and Ardell’s ineffectiveness claim

                                             -27-
must be reviewed de novo. 28 U.S.C. §2254(d)(1).10
       In addressing this claim with regard to Ardell’s “directed at” and First Amendment
claims, the state court applied a logically and constitutionally defective legal standard by
holding that counsel cannot act unreasonably by failing to object when the law is unclear.
(App. 18-20).
       Ardell’s claims here would have been obvious to any reasonably informed and
conscientious attorney in trial counsel’s position. He would have known Ardell’s position
that he did not intend the emails to Hagen to be passed on to N.T. or that he otherwise
have contact with N.T., and he would have known the plain language of the statute: the
“intentionally . . . directed at” language of §940.32(2)(a), the “will . . . place [N.T.] in
reasonable fear“ language of §940.32(2)(b), and §940.32(4)’s specific exclusion from liability
for actions such as the “[g]iving publicity to and obtaining or communicating information
regarding any subject. . .” upon which Ardell’s conviction is based. Likewise, such an
attorney would have easily discovered long-established Supreme Court authority under
the First Amendment to the effect that such actions are constitutionally protected as long
as they are not communicated or intended to be communicated to the alleged victim.
Compare Organization for a Better Austin, supra (First Amendment bars enjoining defendants
from distributing leaflets that criticized Keefe’s business practices in Keefe’s
neighborhood), with Rowan, 397 U.S. at 737, 738 (no First Amendment right to press even
good ideas on individual who asks to be left alone).
IV.    THE IDENTIFIED ERRORS PREJUDICED ARDELL’S DEFENSE AT TRIAL
       The identified errors not only denied Ardell the right to a jury verdict beyond a
reasonable doubt on all facts necessary for conviction; they deprived him of a fair trial and



       10
                The state court also suggested that trial counsel acted reasonably because it had
rejected Ardell’s interpretation of the “directed at” language of §940.32(2) as a matter of state law.
(Attach. 2 at 19-20). However, Ardell does not here challenge that court’s general authority as a
matter of state law to interpret a law as it chooses for purposes of future cases, no matter how
irrational that interpretation may be, e.g., Estelle v. McGuire, 502 U.S. at 67-68; Douglas v. City of
Jeannette, 319 U.S. at 163. Moreover, beyond concluding irrationally that Strickland’s circumstance-
based reasonableness analysis has been superceded by Wisconsin’s per se rule, the state court did
not decide any of the issues Ardell raises on their merits. Habeas review thus remains de novo
without deference under AEDPA. Rompilla, 545 U.S. at 390.

                                                -28-
reliable verdict. Given that the state’s case against Ardell effectively relied entirely on an
erroneous and unconstitutional legal theory, the errors were not remotely harmless.11
       “[B]efore a federal constitutional error can be held harmless, the court must be able
to declare a belief that it was harmless beyond a reasonable doubt.” Chapman v. California,
386 U.S. 18, 24 (1967). While the standard for resulting prejudice is slightly more forgiving
of state errors on habeas, see Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (error is harmless
if it had no “substantial and injurious effect or influence in determining the jury's verdict”
(citations omitted)), an error is not harmless unless the Court is convinced that “the error
did not influence the jury, or had but very slight effect.” O'Neal v. McAninch, 513 U.S. 432,
437 (1995)). If the Court is not fairly assured that there was no effect on the verdict, it must
reverse. Id. In the “narrow circumstance” in which the Court is in “grave doubt” as to the
effect of the constitutional error, it must assume that there was such an effect and grant the
petition. Id. at 436, 438.
       The state’s case against Ardell relied solely upon its mistaken theory that a stalking
conviction could be based on his communications to third parties – Hagen, Fischer, the
M.P.S., and ADA Westphal – (R95:53-59, 86-87), despite the absence of proof beyond a
reasonable doubt that Ardell intended that those communications would be relayed to N.T.
or used by third parties to harass her. Indeed, the state presented no evidence that N.T.
even knew about Ardell’s communications or attempted communications with Fischer or
Westphal. They thus could not have caused her to fear as required by §940.32(2)(c). The
state also admitted in closing that Ardell’s open records requests to M.P.S. would not
support a stalking conviction (R95:56).
       The state’s argument thus boiled down to repeatedly asserting that the Hagen
emails were sufficient for conviction (R95:54-59, 84-87). The jury apparently bought into
the state’s theory since those emails were among the first exhibits specifically requested
during deliberations. (R94:12; see R100:Exhs.9-13).

       11
                The state court did not address resulting prejudice or harmlessness. The issue thus
is reviewed de novo, Rompilla, 545 U.S. at 390, with deference limited to that under Brecht v.
Abrahamson, 507 U.S. 619, 622 (1993). Compare Davis v. Ayala, 135 S. Ct. 2187, 2198 (2015) (where
state court decided harmlessness on the merits, federal habeas court must apply deference under
AEDPA as well as Brecht).

                                               -29-
       Where, as here, the state’s case at trial relied almost entirely, if not exclusively, on
evidence supporting an invalid legal theory, that error will always have a substantial
impact on the verdict. Cf. Kyles v. Whitley, 514 U.S. 419, 448 (1995) (“If a police officer
thought so, a juror would have, too” (footnote omitted)). The state presented little or no
evidence, and the instructions did not require the jury to find, that Ardell intended any of
the third party communications to get back to N.T., let alone that he either intended that
they cause her to fear or that he knew that they would cause such fear.
       Harmless error analysis bars this Court from interposing itself as some sort of
“super-jury.” Neder v. United States, 527 U.S. 1, 19 (1999). Where, as here, the defendant
contested the issue and the evidence viewed most favorably to the defendant supports his
theory, it is for the jury to determine whether to believe it. Neder, 527 U.S. at 19 (“where
the defendant contested the omitted element and raised evidence sufficient to support a
contrary finding [the court] should not find the error harmless”).
       Although a jury technically could believe them, N.T.’s allegations do not change this
analysis or result. The state reasonably chose not to dispute the evidence that N.T.’s own
allegations lacked credibility (R95:57, 86) because:
       – N.T.’s own phone records disproved her claim that Ardell called and threatened
       her (R91:42-53; R107:Exhs.110-112),
       – unbiased third party witnesses and documentary evidence showed that Ardell
       was far away working or in court at the time she claimed he was sitting outside her
       house (R90:114-20; R91:10-26, 57-68; R103:Exh.105; R105:Exh.107; R107:Exh. 113;
       R111:Exhs.124-126, 128; see also R92:66-77 (Ardell working in Wausau area May 23-
       24, 2013, not outside N.T.’s house or following her to work in Milwaukee); (R90:121-
       26; R91:27-40, 63-69; see R93:6-22; R104:Exh.106; R106:Exh.109; R110:Exh.119;
       R111:Exh.132-134; R112:Exh.135; R113:Exhs.136-137 (Ardell in Green Lake area
       working July 28-August 2, 2014 (except attended court hearing in Manitowoc
       morning of July 31, 2014), not sitting outside N.T.’s house or following her to work
       in Milwaukee)), and
       – evidence indicated that she encouraged a neighbor to commit perjury in support
       of her story (R90:104-13).

                                             -30-
        The prosecutor who viewed first hand the testimony of the complainant and the
independent witnesses rebutting her claims chose to disregard her testimony and to focus
on the undisputed evidence of Ardell’s emails to Hagen (R95:57, 86). The jury thus easily
could have done so as well. Cf. Kyles, supra.
                                     CONCLUSION
        For these reasons, Mr. Ardell respectfully asks that the Court issue the requested
writ of habeas corpus to have him brought before it to the end that he may be discharged
from his unconstitutional confinement and restraint.
        Dated at Milwaukee, Wisconsin, July 30, 2019.
                                   Respectfully submitted,

P.O. ADDRESS:                      KORRY ARDELL, Petitioner

316 N. Milwaukee St., #535         HENAK LAW OFFICE, S.C.
Milwaukee, Wisconsin 53202
(414) 283-9300                        s/ Robert R. Henak
(414) 283-9400 (fax)               Robert R. Henak
henaklaw@sbcglobal.net             State Bar No. 1016803
Habeas Memo.wpd




                                           -31-
